                                                                                                                        Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 1 of 7


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and      Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                        PLAINTIFFS’ THIRD MOTION TO
                                                                                                        13                                                   CONTINUE CASE MANAGEMENT
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                 CONFERENCE [L.R. 6-1(B)]
                                                                                                        14
                                                                                                                   v.                                        CURRENT DATE: December 17, 2019
                                                                                                        15                                                   PROPOSED DATE: March 17, 2020
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK        TIME:         2:00 p.m.
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;      CTRM:         Oakland – 6 – 2nd Floor
                                                                                                        17   9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;                         Hon. Jon S. Tigar
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                 THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                   Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 2 of 7


                                                                                                         1   I.     NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT

                                                                                                         2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                         3          PLEASE TAKE NOTICE that Plaintiffs Facebook, Inc. (“Facebook”) and Instagram, LLC

                                                                                                         4   (“Instagram,” and collectively with Facebook, “Plaintiffs”) hereby move this Court for an order

                                                                                                         5   continuing the case management conference by approximately three months from December 17, 2019,

                                                                                                         6   to March 17, 2020. The basis for this motion is that each of the Defendants resides in the People’s

                                                                                                         7   Republic of China, and while Plaintiffs have initiated the process to serve Defendants through the

                                                                                                         8   Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial

                                                                                                         9   Matters, Nov. 15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague Service Convention”), Plaintiffs
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   do not expect service to be completed until two years have passed, possibly longer. Because none of the

                                                                                                        11   Defendants has been served with process or appeared in the action, Plaintiffs have not been able to, and

                                                                                                        12   will not be able to, meet and confer with Defendants as required in advance of the case management

                                                                                                        13   conference. As a result, any ADR submissions or Rule 26(f) report would be submitted unilaterally by
TUCKER ELLIS LLP




                                                                                                        14   Plaintiffs. Moreover, because Plaintiffs understand that Defendants have actual notice of this action,

                                                                                                        15   Plaintiffs have informed Defendants that they intend to move for default judgment under Article 15 of

                                                                                                        16   the Hague Service Convention, which allows for such motions after six months have passed since service

                                                                                                        17   was initiated.

                                                                                                        18          In view of the parties’ inability to meet and confer and in view of Plaintiffs’ forthcoming motion

                                                                                                        19   for default judgment, Plaintiffs seek relief in the form of an order continuing the case management

                                                                                                        20   conference by approximately three months from December 17, 2019, to March 17, 2020.

                                                                                                        21          Plaintiffs have been unable to meet and confer with Defendants in an effort to obtain a stipulation

                                                                                                        22   for the relief sought in this motion because none of them has yet appeared in this action. Entering into a

                                                                                                        23   stipulation would require one or more of the Defendants to make a special appearance solely for that

                                                                                                        24   purpose before that Defendant has even been served with process. Still, Plaintiffs’ attorneys have

                                                                                                        25   contacted Defendants by email requesting that they stipulate to an extension. This is the third request for

                                                                                                        26   the extension of any deadline in this action, with the Court having twice before continued the case

                                                                                                        27   management conference for similar reasons to those laid out in this motion. Dkt. 21-22, 24-25. Plaintiffs

                                                                                                        28   believe that the extension will have a minimal impact on the schedule for this case given that no
                                                                                                                                                               1
                                                                                                                                                     THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 3 of 7


                                                                                                         1   scheduling order has yet been entered. Declaration of David J. Steele (“Steele Decl.”) ¶¶ 3-6, 8-9 &

                                                                                                         2   Exs. 1, 4-6.

                                                                                                         3   II.     INTRODUCTION AND STATEMENT OF FACTS.

                                                                                                         4           Defendants 9 Xiu Network (Shenzhen) Science and Technology Co., Ltd. a/k/a Jiuxiu Network

                                                                                                         5   (Shenzhen) Science and Technology Co., Ltd., 9 Xiu Feishu Science and Technology Company Ltd., 9

                                                                                                         6   Xiufei Book Technology Co., Ltd., Home Network (Fujian) Technology Co., Ltd., Wei Gao a/k/a Gao

                                                                                                         7   Wei, Zhaochun Liu a/k/a Liu Zhaochun, and Zhaoping Liu a/k/a Liu Zhaoping (collectively,

                                                                                                         8   “Defendants”), operate a series of websites promoting the sale of fake accounts (e.g., using fake names or

                                                                                                         9   other false identifiers) and inauthentic accounts (e.g., accounts used for inauthentic activity). These
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   activities are a violation of both the Terms of Use and Terms of Service for Facebook and Instagram.

                                                                                                        11   Moreover, Defendants have been engaging in both trademark and service mark infringement as well as

                                                                                                        12   cybersquatting. Plaintiffs filed this action to stop Defendants’ illegal activities.

                                                                                                        13           Shortly after this action was filed, the lawsuit received a great deal of attention from the Chinese
TUCKER ELLIS LLP




                                                                                                        14   media. Steele Decl. ¶ 5 & Ex. 2. Presumably in response to this reporting, Defendants took down each of

                                                                                                        15   the infringing websites and domain names, indicating that Defendants were aware of this action, its

                                                                                                        16   allegations, and the specific websites and domain names at issue. Id. ¶ 6.

                                                                                                        17           Upon filing this action, Plaintiffs sought to have all of the case initiating documents translated into

                                                                                                        18   Chinese so that they could be served via the Hague Service Convention. Id. ¶ 2. Unfortunately, service

                                                                                                        19   via the Hague Service Convention is expected to take up to two years, if not longer. Declaration of Celeste

                                                                                                        20   Ingalls (“Ingalls Decl.”) ¶ 11. In an effort to expedite this process, Plaintiffs’ attorneys sent Defendants

                                                                                                        21   courtesy copies of the pertinent filings in this action both by hand delivery and by email. Steele Decl. ¶ 3

                                                                                                        22   & Ex. 1. In conjunction with sending these courtesy copies, Plaintiffs’ attorneys also requested in writing

                                                                                                        23   that Defendants either conduct the mandatory ADR and Rule 26(f) conferences as required by this Court’s

                                                                                                        24   order setting a case management conference and related deadlines, or that in the alternative, Defendants

                                                                                                        25   stipulate to continue the initial case management conference. Id. ¶ 4 & Ex. 1.

                                                                                                        26           In response, an individual purporting to represent Defendant 9 Xiu Network Technology

                                                                                                        27   (Shenzhen) Co., Ltd. contacted Plaintiffs’ counsel on May 29, 2019 requesting the opportunity to discuss

                                                                                                        28   the merits of this action. Id. ¶ 7 & Ex. 3. In response, Plaintiffs prepared and sent an August 21, 2019
                                                                                                                                                                 2
                                                                                                                                                       THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                       CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 4 of 7


                                                                                                         1   email in Chinese requesting that Defendants (a) execute service or process waiver forms, (b) meet and

                                                                                                         2   confer concerning ADR selection and the topics listed in Rule 26(f) or in the alternative stipulate to

                                                                                                         3   continue the Case Management Conference, and (c) arrange a time to discuss the merits of the case. Id.

                                                                                                         4   ¶ 8 & Exs. 4-5. Plaintiffs received a response on August 25, 2019, but that response did not address any

                                                                                                         5   of the topics listed above. Id. ¶ 10. Further communications have been similarly unsuccessful. Id.

                                                                                                         6          Due to the requirement that the parties collaboratively participate in the ADR selection process

                                                                                                         7   and the Rule 26(f) conference before the December 17, 2019 case management conference, and due to the

                                                                                                         8   impossibility of doing so under the current circumstances, Plaintiffs respectfully request that the Court

                                                                                                         9   continue to conference by approximately three months until March 17, 2020. At that time, Plaintiffs are
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   hopeful that Defendants will have engaged in the meet and confer process and, if not, Plaintiffs expect to

                                                                                                        11   have their motion for default judgment on file at that time.

                                                                                                        12   III.   CONTINUING THE CASE MANAGEMENT CONFERENCE IS WARRANTED.

                                                                                                        13           A.      Plaintiffs cannot effect service of process before the current case management
TUCKER ELLIS LLP




                                                                                                        14                   conference deadline despite their diligence.

                                                                                                        15          Each of the Defendants resides in China. Absent a Court order, defendants in a foreign country

                                                                                                        16   should generally be served with process “by any internationally agreed means of service that is reasonably

                                                                                                        17   calculated to give notice, such as those authorized by the Hague Service Convention . . . .”

                                                                                                        18   Fed. R. Civ. P. 4(f)(1). China is a signatory to the Hague Service Convention; however, China has

                                                                                                        19   formally objected to service within its territory by means other than through China’s designated central

                                                                                                        20   authority (“Central Authority for China”). Ingalls Decl. ¶¶ 5, 7-8. It will take up to twenty-four months

                                                                                                        21   for service through the Central Authority for China and it will take another one to five months for the

                                                                                                        22   proofs of service to be returned. Ingalls Decl. ¶¶ 11-13. Therefore, it has become apparent that service

                                                                                                        23   will not be effected prior to the current deadlines.

                                                                                                        24          Notwithstanding the hurdles presented by serving Defendants through the Hague Service

                                                                                                        25   Convention, Plaintiffs understand that Defendants have actual notice of this action, and Plaintiffs have

                                                                                                        26   also been diligent about providing notice to Defendants through alternate, unofficial means. Shortly after

                                                                                                        27   this action was filed, it was reported by numerous Chinese media outlets. Id. ¶ 5 & Ex. 2. Apparently in

                                                                                                        28   response this media attention, Defendants took down each of the websites accessible at the accused domain
                                                                                                                                                                3
                                                                                                                                                      THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 5 of 7


                                                                                                         1   names, thus indicating that they are aware Defendants having been given of this lawsuit and its subject

                                                                                                         2   matter. Id. ¶ 6.

                                                                                                         3           In addition to notice of this action via the Chinese media, Plaintiffs have had copies of all

                                                                                                         4   documents in this action hand delivered to the registered address for Defendant 9 Xiu Network

                                                                                                         5   Technology (Shenzhen) Co., Ltd.,1 together with a cover letter explaining that the delivery does not

                                                                                                         6   constitute official service, requesting that each of the Defendants execute a waiver of service of the

                                                                                                         7   summons and complaint pursuant to F. R. Civ. P. 4(d), and requesting that the Defendants meet and confer

                                                                                                         8   in advance of the case management conference. Steele Decl. ¶¶ 3-4. Plaintiffs have also sent these same

                                                                                                         9   documents and requests to Defendants by email. Id.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           On May 29, 2019, Plaintiffs’ counsel received an email from an individual purporting to be a

                                                                                                        11   representative of Defendant 9 Xiu (Shenzhen) Network Technology Co., Ltd. Id. ¶ 7 & Ex. 3. Plaintiffs’

                                                                                                        12   counsel and this individual have exchanged additional correspondence in Chinese, with Plaintiffs’ counsel

                                                                                                        13   requesting that Defendant meet and confer or stipulate to continue the case management conference. Id.
TUCKER ELLIS LLP




                                                                                                        14   ¶ 8 & Exs. 4-5. Counsel also requested that Defendant 9 Xiu Network (Shenzhen) Technology Co., Ltd

                                                                                                        15   waive service of process. Id. Plaintiffs received a response, but that response did not address the subject

                                                                                                        16   of this motion. Id. ¶10 & Exs. 7-8.

                                                                                                        17           Plaintiffs’ counsel also requested by email that the remaining Defendants stipulate to continue the

                                                                                                        18   case management conference. Id. ¶ 9 & Ex. 6. Plaintiffs’ counsel has received no response to date. Id.

                                                                                                        19   ¶ 11.

                                                                                                        20            B.        The parties and the Court will be best served by complete participation by all parties

                                                                                                        21                      in the case management conference.

                                                                                                        22           As the Court is well aware, the parties are required to discuss and attempt to stipulate to an ADR

                                                                                                        23   option in advance of the case management conference. The parties are also required to conduct their Rule

                                                                                                        24   26(f) conference, during which time they would prepare a discovery plan, discuss means of evidence

                                                                                                        25

                                                                                                        26
                                                                                                             1 Plaintiffs are informed and believe that each individual defendant (i.e., non-corporate persons) owns,
                                                                                                        27   formerly owned, or works at Defendant 9 Xiu Network Technology (Shenzhen) Co., Ltd. Accordingly,
                                                                                                             hand delivery of case related documents to this company’s office is reasonably calculated to reach each
                                                                                                        28   of the defendants in this action.
                                                                                                                                                                4
                                                                                                                                                      THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 6 of 7


                                                                                                         1   preservation, determine any anticipated motions, seek to narrow the issues presented in the action, discuss

                                                                                                         2   settlement, and develop a proposed schedule for the Court’s review. Because Defendants have not

                                                                                                         3   accepted service to date, and therefore presumably will not substantively engage until service through the

                                                                                                         4   Hague Service Convention is complete, Plaintiffs cannot discuss any of these matters with Defendants. In

                                                                                                         5   many ways, this defeats the purpose of the conference as it does not allow the parties to limit any potential

                                                                                                         6   disagreements and then bring them to the Court’s attention. See Fed. R. Civ. P. 26(f) (listing areas for the

                                                                                                         7   parties to attempt to reach an agreement); Fed. R. Civ. P. 1 (explaining that rules should be construed and

                                                                                                         8   administered to secure just, speedy, and inexpensive determination of action).

                                                                                                         9          Moreover, because Plaintiffs intend to move for default judgment against Defendants pursuant to
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Article 15 of the Hague Service Convention, judicial economy will be best served by postponing the case

                                                                                                        11   management conference until after that motion has been heard.

                                                                                                        12   IV.    CONCLUSION

                                                                                                        13          Despite their best efforts, Plaintiffs have been unable to secure Defendants’ participation in the
TUCKER ELLIS LLP




                                                                                                        14   required conferences that precede the case management conference, and Plaintiffs therefore respectfully

                                                                                                        15   request that the Court continue to conference to March 17, 2020.

                                                                                                        16

                                                                                                        17   DATED: November 26, 2019                              Tucker Ellis LLP
                                                                                                        18

                                                                                                        19                                                         By: /s/David J. Steele
                                                                                                                                                                        David J. Steele
                                                                                                        20                                                              Howard A. Kroll
                                                                                                                                                                        Steven E. Lauridsen
                                                                                                        21
                                                                                                                                                                        Attorneys for Plaintiffs,
                                                                                                        22
                                                                                                                                                                        Facebook, Inc. and
                                                                                                        23                                                              Instagram, LLC

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                                5
                                                                                                                                                      THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                Case 4:19-cv-01167-JST Document 26 Filed 11/26/19 Page 7 of 7



     1                                     CERTIFICATE OF SERVICE

     2                      STATE OF CALIFORNIA,COUNTY OF LOS ANGELES

     3        I declare that I am a citizen ofthe United States and a resident of Los Angeles, California or
      employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
    4 the within action. My business address is Tucker Ellis LLP,515 South Flower Street, Forty-Second
      Floor, Los Angeles, California 90071-2223.
    5
              On November 26,2019,I served the following: PLAINTIFFS' THIRD MOTION TO
    6 CONTINUE CASE MANAGEMENT CONFERENCE [L.R.6-1(B)] on the interested parties in this
      action as follows:
    7

     8     9 Xiu Network(Shenzhen) Tech. Co., Ltd.
          a/k/a Jiuxin Network(Shenzhen)Tech. Co.,                  Zhaochun Liu a/k/a Liu Zhaochun
                             Ltd.
                                                                 1002C, 10th Floor, Build A,Haide Building,
    10     9 Xiu Feishu Science and Tech. Co., Ltd.                      Nan Xin Road Xiang Nan,
              9 Xiufei Book Technology Co., Ltd.                 Nan Shan Street, Nanshan District, Shenzhen
            Home Network(Fujian) Tech. Co., Ltd.
                                                                        Email: Anly2016@qq.com
    12              Wei Gao a/k/a Gao Wei
                                                                            416257666@qq.com
            No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                          32687976006@qq.com
             Yongxian Road, Maantang Community,
                                                                    Zhaoping Liu a/k/a Liu Zhaoping
           Bantian Street, Longgand District, Shenzhen
                                                                 1002C, 10th Floor, Build A,Haide Building,
                  Email: 262740299@qq.com                                Nan Xin Road Xiang Nan,
                      493661190@qq.com                           Nan Shan Street, Nanshan District, Shenzhen
U                     793661190@qq.com                                  Email: 416257666@qq.com
                        geeai@qq.com                                          3200369367@qq.com
                    zubin878@foxmail.com
    18                                             DEFENDANTS

         (X)   BY EMAIL: the above-entitled document to be served electronically by email.

         (X)   BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
               and placing each for collection and mailing on the below indicated day following the ordinary
    21         business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
               practices of my place of employment with regard to collection for mailing with the United States
    22         Postal Service. I am aware that on motion ofthe party served, service is presumed invalid if
               postal cancellation date or postage meter date is more than one day after date of deposit or
    23         mailing affidavit.
    24 (X)     FEDERAL: I declare that I am employed in the office of a member ofthe bar ofthis Court at
               whose direction the service was made. I declare under penalty of perjury under the laws ofthe
    25         United States of America that the foregoing is true and correct.
    26

    27
               Executed on November 26,2019, at Los Angeles, Calif
                                                                      a."
    28                                                             o  lLG
                                                                   ieb irruna
                                                                       °rah

            PROOF OF SERVICE OF PLAINTIFFS' THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE [L.R. 6-1(B)]
                                                                                    Case No. 4:19-cv-1167-JST
